Filed 9/25/20 P. v. Meeker CA1/3
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,
             Plaintiff and Respondent,                                  A157693
 v.
 DONNA MEEKER,                                                          (Napa County
             Defendant and Appellant.                                   Super. Ct. No. 18CR000122)


         A jury convicted Donna Meeker of identity theft in violation of Penal
Code1 section 530.5, subdivision (c)(2). Meeker contends the evidence was
insufficient to support her conviction. Because there was no evidence that
Meeker had the requisite intent to defraud, we reverse.
                                                  BACKGROUND
         In January 2018, Deputy Sheriff Gary Donaldson of the Napa County
Sheriff’s Office was on patrol in an industrial area when he saw a silver 2001
Nissan Maxima parked in a no parking zone. The car had no license plates,
but there were temporary DMV tags common for recently purchased vehicles
inside the front windshield. He ran the car’s VIN and learned its registration
had expired but a new one was pending for a Donna Meeker. Deputy



       All statutory references are to the Penal Code unless stated
         1

otherwise.


                                                               1
Donaldson knew of homeless camps nearby, so he surveyed the area in an
attempt to find Meeker.
      He saw a woman and man walking toward the direction of the car. The
woman had a “clear plastic baggy in her right hand” containing a “white
substance.” Deputy Donaldson saw her tuck the baggy into the “front crotch
area of her pants” before she got to the car. Based on his training and
experience, he believed she was attempting to conceal drugs.
      Deputy Donaldson returned to the Nissan to talk to the couple. The
woman was Meeker. She had the keys to the Nissan and told him it was
hers. When the deputy confronted Meeker about his suspicion that she was
concealing drugs, Meeker removed the baggy from her pants and gave it to
him. He arrested her. Meeker was on probation at the time.
      Sergeant Jon Thompson of the Napa County Sheriff’s Office helped
with the investigation. When he was searching the car, he opened the fuel
compartment door. Inside was a paper towel wrapped around a dishwashing
sponge and a California ID. The ID belonged to someone named Victoria W.
He gave the ID to Deputy Donaldson.
      In a jailhouse interview, Meeker acknowledged the baggy she gave to
Deputy Donaldson contained what she assumed was methamphetamine.
When Deputy Donaldson asked her about Victoria W.’s ID, Meeker
responded, “ID?” So, he told her there was an ID in the fuel door, and
Meeker said, “Oh, I don’t nothin’ about that.” (Sic.) Meeker said she
purchased the car in San Francisco approximately a week earlier and had it
towed to Vallejo, where it was parked outside of a mobile home park for a
little while. She was in the process of getting the car registered and insured.
She had yet to gas up the car because the tank was full when she received it.




                                       2
      Meeker was charged with the unlawful possession of identifying
information of another person after having been convicted of a previous
violation of section 530.5 (§ 530.5, subd. (c)(2); count one) and possession of a
controlled substance. (Health & Saf. Code, § 11377, subd. (a); count two.)
      At trial, Meeker stipulated that she was convicted in 2010 of violating
section 530.5, subdivision (a), also an identity theft crime.
      Victoria W., whose ID was found in the Nissan, testified that her 2012
Ford Focus was stolen while she was living in San Francisco. She could not
remember exactly when her Ford was stolen but estimated it was sometime
between May and June in 2017 or 2018. Her California ID and social
security card were in the car at the time. The police recovered her Ford after
it was in an accident, but Victoria never learned who had stolen it. Nor did
Victoria ever retrieve the car or her ID. When she finally made it to the tow
yard where the Ford was impounded, she learned it had been moved
somewhere “out of town.” She had no idea what happened to her car or her
belongings that were in it. Victoria did not recognize or know Meeker. She
had not given anyone permission to have her ID. She was unaware of any
fraudulent activity under her name or personal information but would not
know how to check on such matters.
      In addition to testifying about the details of his encounter with Meeker,
Deputy Donaldson testified about the scope of his follow-up investigation
related to the charges. He never checked the gas level in the Nissan, nor did
he find a social security card belonging to Victoria W. He was never able to
reach Victoria W. and thus discovered no information that her ID was ever
used for any fraudulent purpose. The ID was never fingerprinted or swabbed
for DNA. Deputy Donaldson also acknowledged he never saw Meeker with
physical possession of the card and had no information on how or why the ID



                                        3
came to be lodged in the fuel door. He never asked Meeker’s companion
about the ID or whether anyone else had access to the vehicle.
      Sergeant Thompson, who testified about finding the ID in the fuel door,
also had no idea how or why it was placed there. He stated, “[M]y only guess
is somebody put it there so people wouldn’t find it, like the police.”
      The jury found Meeker guilty of both counts. Over the People’s
objection, the court reduced the felony conviction on count one to a
misdemeanor violation of section 530.5, subdivision (c)(1). Meeker was
ordered to serve eight days in county jail with four days conduct credit for the
section 530.5 violation, a term which ran consecutively to a term imposed in
another case. This appeal followed.
                                 DISCUSSION
A.    Sufficiency of the Evidence
      Meeker argues the evidence was insufficient to support her conviction
for identity theft. We agree.
      In a challenge to the sufficiency of the evidence supporting a criminal
conviction, we review the entire record in the light most favorable to the
judgment to determine whether it contains substantial evidence—evidence
that is reasonable, credible, and of solid value—from which any reasonable
jury or trier of fact could have found that the prosecution proved the
defendant guilty beyond a reasonable doubt. (People v. Johnson (1980) 26
Cal. 3d 557, 576–578.) In determining whether substantial evidence supports
the conviction, we presume the existence of every fact the trier of fact could
reasonably deduce from the evidence in support of the judgment. (People v.
Edwards (2013) 57 Cal. 4th 658, 715.) We apply the same standard of review
when the prosecution relies on circumstantial evidence. (People v. Rodriguez
(1999) 20 Cal. 4th 1, 11.) “Substantial evidence includes circumstantial



                                        4
evidence and any reasonable inferences drawn from that evidence.” (In re
Michael D. (2002) 100 Cal. App. 4th 115, 126.)
      But substantial evidence must reasonably inspire confidence and be of
solid value; it cannot be based on speculation or “a mere possibility . . . .”
(People v. Ramon (2009) 175 Cal. App. 4th 843, 851.) Substantial evidence is
not synonymous with any evidence. (People v. Superior Court (Jones) (1998)
18 Cal. 4th 667, 681, fn. 3.) “ ‘In any given case, one “may speculate about any
number of scenarios that may have occurred. . . . A reasonable inference,
however, may not be based on suspicion alone, or on imagination,
speculation, supposition, surmise, conjecture, or guess work. . . . A finding of
fact must be an inference drawn from evidence rather than . . . a mere
speculation as to probabilities without evidence.” ’ ” (People v. Cluff (2001) 87
Cal. App. 4th 991, 1002.) Substantial evidence must be capable of supporting
a finding, beyond a reasonable doubt, of every fact required for the conviction.
(Ibid.)
      To be convicted under section 530.5, subdivision (c)(2), a person must
“acquire[] or retain[] possession of . . . personal identifying information” of
another person “with the intent to defraud.” (§ 530.5, subd. (c)(2).)2
      Here, there was sufficient evidence to support the jury’s finding that
Meeker possessed Victoria W.’s ID. “Actual or constructive possession is the
right to exercise dominion and control over the contraband or the right to
exercise dominion and control over the place where it is found.” (People v.
Rushing (1989) 209 Cal. App. 3d 618, 622.) Meeker had the requisite control
over Victoria W.’s ID. The sheriff found it inside the Nissan’s fuel door.



      2 A violation of this section also requires the defendant to have a prior
conviction for violating section 530.5. (§ 530.5, subd. (c)(2).) Meeker
stipulated to her prior section 530.5 conviction, so we do not address this.


                                         5
Meeker had the keys to the car, said she had recently purchased it, and
acknowledged owning it. DMV records showed the car’s registration was
pending in her name. This evidence was sufficient to support the jury’s
finding that Meeker possessed someone else’s ID.
      But the evidence was not sufficient to support the jury’s finding that
Meeker had the intent to defraud anyone. An intent to defraud is an intent
to deceive another person for the purpose of gaining a material advantage
over that person or to induce that person to part with property or alter that
person’s position by some false statement or false representation of fact,
wrongful concealment or suppression of the truth or by any artifice or act
designed to deceive. (People v. Booth (1996) 48 Cal. App. 4th 1247, 1253.)
“The intent to defraud can be inferred from all the facts and need not be
proved by direct evidence.” (People v. Hambleton (1963) 218 Cal. App. 2d 479,
482.) It is “often proven by circumstantial evidence; it is thus typically
inferred from all of the facts and circumstances.” (People v. Bollaert (2016)
248 Cal. App. 4th 699, 715.)
      If anything, the evidence of Meeker’s intent was circumstantial. There
was no direct evidence Meeker intended to use Victoria W.’s ID to commit a
fraud. When Deputy Donaldson asked her about the ID, Meeker was
surprised and told him she knew nothing about it. There is nothing else in
this record that demonstrates Meeker had any intention of using the ID for
any purpose. The circumstantial evidence was insufficient to prove Meeker’s
fraudulent intent. Even though the ID was lodged in the fuel door of
Meeker’s car, there was no evidence she knew it was there. No one had seen
her with the ID, and there was no evidence she hid it there or ever physically
touched it. Moreover, the ID was concealed in an older model car Meeker
purchased about a week earlier. The car had been towed from San Francisco



                                        6
and sat out outside a mobile home park, and there was no indication Meeker
ever had exclusive access to it in either place. Meeker said she had never put
gas in the car, and there was no evidence to contradict her. None of this
evidence showed Meeker knew Victoria W.’s ID was in the car. In the
circumstances, Meeker’s mere possession of the car and ID were not enough
to also establish that she possessed the ID with fraudulent intent.
      The People argue the jury could reasonably infer Meeker’s knowledge
“simply from the fact that the ID card was under the gas cap in the car that
[she] had owned for 11 days.” We disagree. Knowledge about the ID could
not reasonably be inferred solely from her possession of a car to which she did
not have exclusive access. (See, e.g., People v. Van Syoc (1969) 269
Cal. App. 2d 370, 372–373 [mere ownership of an unlocked car parked in a
public area in which marijuana was found and to which the owner had non-
exclusive access was not sufficient to establish owner possessed the drug with
knowledge of its presence].) Based on the whole record, an inference that
Meeker must have known about the ID because she owned the car was
unreasonable because she had only owned it for a week during which time
there was no evidence she ever filled the car with gas or touched the fuel
door. Even during Meeker’s brief ownership, the car was parked outside a
mobile home park and the fuel door was neither locked nor secured. It was
possible Meeker knew about the ID but such speculation does not reasonably
support the jury’s finding of intent.
      People v. Truong (2017) 10 Cal. App. 5th 551 does not compel a different
result. Truong was convicted of multiple counts in part for possessing credit
cards belonging to her neighbor. (Id. at pp. 553–555.) She argued the
prosecution failed to establish any intent to defraud under section 530.5,
subdivision (c). (Id. at p. 558.) Based on the circumstances surrounding



                                        7
Truong’s possession of the credit cards, the court concluded the jury could
reasonably have inferred her intent. (Ibid.) Truong had returned certain
mail belonging to the neighbor that had been misdelivered to Truong’s
residence, but not the credit cards. (Ibid.) The police found them unsealed
and without their accompanying paperwork secreted in a drawer in Truong’s
bedroom months after the neighbor reported them missing. (Ibid.) Truong
also made contradictory statements to police about how she came into
possession of the credit cards and what she intended to do with them. (Ibid.)
The court found evidence of her intent “overwhelming.” (Id. at p. 559.) Here,
the evidence of Meeker’s intent is absent. The ID was not found in a place
that could be accessed only by Meeker, and her responses to questions about
the ID and car were consistent and uncontroverted. The jury’s finding was
based solely on Meeker’s possession, which the Truong court acknowledged
“alone does not establish an intent to defraud . . . .” (Id. at p. 558.)
B.    Instructional Error
      Meeker also argues the court erred by failing to sua sponte instruct
jurors that she must have had knowledge about the presence of the ID in the
Nissan to be guilty of section 530.5, subdivision (c)(2). Since this issue may
arise upon a potential retrial, we address it briefly.
      “We review instructional error claims de novo.” (In re Loza (2018) 27
Cal. App. 5th 797, 800.) “ ‘Review of the adequacy of instructions is based on
whether the trial court “fully and fairly instructed on the applicable law.” ’
[Citation.] The trial court ‘has a duty to give instructions on the general
principles of law governing the case, even though not requested by the
parties, but it need not instruct on specific points developed at the trial
unless requested.’ [Citation.] Generally, ‘it is enough for the court to instruct
[on the elements of a crime] in the language of the statute when the



                                         8
defendant fails to request an amplification thereof.’ [Citation.] ‘Even if such
an instruction “cannot be commended as a full or clear exposition of the
meaning of the section of the code, still it cannot be said that it was error for
the court in giving the law to have conformed to the language of the code, and
to have omitted what that code itself omits.” ’ ” (People v. Turner (2019) 37
Cal. App. 5th 882, 887–888.)
      The trial court instructed the jury on section 530.5 with CALCRIM No.
2041, which states: “The defendant is charged in Count One with the
fraudulent possession of personal identifying information with a prior
conviction under Penal Code Section 530.5 in violation of Penal Code section
530.5(c)(2). [¶] To prove that the defendant is guilty of this crime, the People
must prove that: [¶] 1. The defendant acquired or kept the personal
identifying information of another person; [¶] 2. The defendant did so with
the intent to defraud another person; [¶] AND [¶] 3. The defendant has a
prior conviction for Identity Theft (Penal Code Section 530.5(a). [¶] A person
intends to defraud if he or she intends to deceive another person in order to
cause a loss of something of value, or to cause damage to a legal, financial, or
property right.” The instruction then provides a definition of personal
identifying information. It concludes, “It is not necessary that anyone
actually be defrauded or actually suffer a financial, legal, or property loss as
a result of the defendant’s acts.”
      CALCRIM No. 2041 adequately explains the requisite law. Meeker has
not cited nor have we found any authority which holds that knowledge is a
distinct element of a violation of section 530.5, subdivision (c) requiring a
separate instruction. Further, the instruction on intent, which the court
explained was an “inten[t] . . . to deceive another person in order to cause a
loss of something or value, or to cause damage to a legal, financial, or



                                        9
property right,” made a separate express instruction on knowledge
unnecessary. Since one cannot have the specific intent to defraud without
knowledge of the contraband ID used to perpetrate the fraud, such a
modification to CALCRIM No. 2041 would have been superfluous. The
instruction given was not in error.
                               DISPOSITION
      The judgment is reversed and the case remanded.




                                      10
                                 _________________________
                                 Siggins, P.J.


WE CONCUR:


_________________________
Petrou, J.


_________________________
Jackson, J.




People v. Meeker, A157963


                            11